DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment, filed on 06/03/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 2, 5-8 and 10-13 have been considered and examined.  Claims 3, 4, 9 and 14-19 have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig et al. (US Pub. 2019/0271449) in view of Suzuki (USPN 4,809,144) and Monestier et al. (US Pub. 2018/0266663).
As to claim 1, Helwig discloses a device (Fig. 2) to reduce moisture in an interior space of a lighting fixture in combination with said lighting fixture (Fig. 2) comprising:
a. a desiccant material (Fig. 5-7; 502 desiccant) that is non-corrosive ([0042]; silica gel is glass; Glass is not corrosive to LEDs or LED boards;  Silica is inert, and withstands the action of water/moisture. Same desiccant as mentioned in applicant’s disclosure) with respect to LEDs (302/312 LEDs;[0030]) or LED boards (304 and 314 PCBs); 
b. one or more parts (406 chamber/402 body) to contain said desiccant material (502); said one or more parts (406/402) (ii) contained entirely in (Fig. 5) the interior space of the housing (202 housing); and 
c. one or more fastening devices (310 vent tube  affixes body 402 to 202 housing) to affix each of the one or more parts (406/402) containing the desiccant material (502);
the lighting fixture (200) comprising in the interior space (Fig. 2; 202): 
d. a plurality of LEDs ([0030] 302/312 have each be plurality of LEDs)  on one or more LED boards (304 and 314 PCBs); e. one or more light directing devices (The housing has a lot of different internal surfaces as seen in Fig. 2 and 5; They are 
e. the combination of said one or more parts (Fig. 5; 406/402) to contain desiccant material together (Fig. 5) with said desiccant material (502); except for (s) b. said one or more parts formed to match a curvature of an inner surface of a housing of a lighting fixture; (t) c. one or more fastening devices to affix each of the one or more parts containing the desiccant material to a portion of the inner surface of the housing of the lighting fixture; (u) e. one or more light directing devices associated with the plurality of LEDs; wherein the one or more light directing devices are formed from silicone.
(s) Helwig teaches said one or more parts contain desiccant material (502) and have a shape (402) and a curvature (There are many signs of curvature shown in Fig. 5.) of an inner surface of a housing (202) of a lighting fixture (Fig. 5).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “b. said one or more parts formed to match a curvature of an inner surface of a housing of a lighting fixture;”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the shape of the one or more parts and curvature of the housing with the limitation “b. said one or more parts formed to match a curvature of an inner surface of a housing of a lighting fixture;” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and having a similar curvature for the one or more parts makes it easier  for installation or for a pleasant matching appearance.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the fastening configuration as taught by Suzuki for the fastening configuration as disclosed by Helwig to utilize simple substitution of one fastening configuration for another to obtain predictable results (Fig. 1).	
(u) Monestier teaches e. one or more light directing devices (Fig. 3; 4 optical element; [0012] silicone lens ) associated with the plurality of LEDs (2 LED lighting element; [0010]); wherein the one or more light directing devices (4) are formed from silicone ([0012] silicone).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the silicone lens as taught by Monestier for the device as disclosed by Helwig and Suzuki to utilize beam shaping functions ([0024] and [0025]) and/or such a configuration works with a high beam and low beam ([0024] and [0025]).

Regarding claim 2, Helwig discloses further comprising one or more perforations (Fig. 6 and 7; perforations of 612 membrane layer or 606 membrane layer) in at least one of the one or more parts to allow passage of liquid or gas phase fluid but not except for further comprising one or more perforations in at least one or the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material.
Suzuki teaches further comprising one (7 filter; col. 3 lines 51-63; col. 2 lines 29-53 inflow and outflow; Fig. 3) or more perforations (openings/pores in filter) in at least one of the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material (col. 3 lines 51-63; Fig. 3; col. 3 lines 10-14).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the perforations as taught by Suzuki for the perforations as disclosed by Helwig to utilize removing of moisture from the drying agent without removing the drying agent from the container (col. 3 lines 51-63).

Regarding claim 5, Helwig discloses the invention as disclosed above except for further comprising one or more light redirecting devices associated with the plurality of LEDs in the interior space of the lighting fixture.
Monestier teaches further comprising one or more light redirecting devices ([0003], [0012] optical element may be reflector; 4 optical element so choose reflector) associated with the plurality of LEDs (Fig. 3; [0010]; 2 LED lighting element) in the interior space of the lighting fixture (Interior space of 1 lighting arrangement).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the optical element/reflector as taught by Monestier for the lighting fixture as disclosed by Helwig to utilize an optical 

As to claim 6, Helwig and Monestier disclose/teach wherein the desiccant material (502; of Helwig) is selected, at least in part, on an amount of moisture (600; of Helwig) contained in or absorbed by the one or more light directing or redirecting devices (4 optical element whether lens and/or reflector of Monestier; [0012] and [0003]) (Limitation “the desiccant material is selected, at least in part, on an amount of moisture contained in or absorbed by the one or more light directing or redirecting devices” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)..)

As to claim 7, Helwig discloses wherein the desiccant material (Choose silica gel; claim 4, [0006], [0042]) is selected, at least in part, on capacity to absorb an amount of moisture over an operating lifespan of the lighting fixture (same material silica gel as mentioned in applicant’s disclosure.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig, Suzuki and Monestier as applied to claim 1 above, and further in view of Dick et al. (US Pub. 2005/0098475).
Helwig discloses wherein the desiccant material comprises:
b.    silica ([0042] silica gel);
c.    a molecular sieve ([0042] molecular sieve);
e.    gel (silica gel);
g.    loose material (see fig. 5; one can see 502 particles are loose to move around.  Make this be calcium oxide or calcium sulfate);
except for wherein the desiccant material comprises:
a.    clay;
d.    sodium or calcium chloride;
f.    a moldable material;
h.    bagged material.
Dick teaches wherein the desiccant material comprises:
a.    clay ([0086]);
d.    sodium or calcium chloride ([0086]);
f.    a moldable material ([0086] plastic);
h.    bagged material ([0072] desiccant bags).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the desiccant materials as taught by Dick to be included with the desiccant material as disclosed by Helwig as modified by Suzuki and Monestier to utilize more desiccant materials that can be used in a .

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig et al. (US Pub. 2019/0271449) in view of Pajer et al. (US Pub. 2005/0105300) and Monestier et al. (US Pub. 2018/0266663).
As to claim 1, Helwig discloses a device (Fig. 2) to reduce moisture in an interior space of a lighting fixture in combination with said lighting fixture (Fig. 2) comprising:
a. a desiccant material (Fig. 5-7; 502 desiccant) that is non-corrosive ([0042]; silica gel is glass; Glass is not corrosive to LEDs or LED boards;  Silica is inert, and withstands the action of water/moisture. Same desiccant as mentioned in applicant’s disclosure) with respect to LEDs (302/312 LEDs;[0030]) or LED boards (304 and 314 PCBs); 
b. one or more parts (406 chamber/402 body) to contain said desiccant material (502); said one or more parts (406/402) (ii) contained entirely in (Fig. 5) the interior space of the housing (202 housing); and 
c. one or more fastening devices (310 vent tube  affixes body 402 to 202 housing) to affix each of the one or more parts (406/402) containing the desiccant material (502);
the lighting fixture (200) comprising in the interior space (Fig. 2; 202): 
d. a plurality of LEDs ([0030] 302/312 have each be plurality of LEDs)  on one or more LED boards (304 and 314 PCBs); 
except for (s) b. said one or more parts formed to match a curvature of an inner surface of a housing of a lighting fixture; c. one or more fastening devices to affix each of the one or more parts containing the desiccant material to a portion of the inner surface of the housing of the lighting fixture; (t) e. one or more light directing devices associated with the plurality of LEDs; wherein the one or more light directing devices are formed from silicone.
(s) Pajer teaches b. said one or more parts (0010 polyester nonwoven wrap) formed to match a curvature of an inner surface of a housing (housing part that 17 is attached directly to) of a lighting fixture (Fig. 1); c. one or more fastening devices (17 adhesive) to affix each of the one or more parts (wrap) containing the desiccant material (16) to a portion of the inner surface of the housing of the lighting fixture (housing portion 17 is directly attached to);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use parts/housing configuration as taught by Pajer for the part(s)/housing configuration as disclosed by Helwig to utilize for simple substitution of one known working parts/housing/desiccant configuration for another to obtain predictable results to protect the inside of the lighting fixture from moisture (0006, 0011).

	
	
	
 (t) Monestier teaches e. one or more light directing devices (Fig. 3; 4 optical element; [0012] silicone lens ) associated with the plurality of LEDs (2 LED lighting element; [0010]); wherein the one or more light directing devices (4) are formed from silicone ([0012] silicone).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the silicone lens as taught by Monestier for the device as disclosed by Helwig and Suzuki to utilize beam shaping functions ([0024] and [0025]) and/or such a configuration works with a high beam and low beam ([0024] and [0025]).

Regarding claim 5, Helwig discloses the invention as disclosed above except for further comprising one or more light redirecting devices associated with the plurality of LEDs in the interior space of the lighting fixture.
Monestier teaches further comprising one or more light redirecting devices ([0003], [0012] optical element may be reflector; 4 optical element so choose reflector) associated with the plurality of LEDs (Fig. 3; [0010]; 2 LED lighting element) in the interior space of the lighting fixture (Interior space of 1 lighting arrangement).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the optical element/reflector as taught by Monestier for the lighting fixture as disclosed by Helwig to utilize an optical element to alter the light emission to obtain an emitted light beam of modified desired 

As to claim 6, Helwig and Monestier disclose/teach wherein the desiccant material (502; of Helwig) is selected, at least in part, on an amount of moisture (600; of Helwig) contained in or absorbed by the one or more light directing or redirecting devices (4 optical element whether lens and/or reflector of Monestier; [0012] and [0003]) (Limitation “the desiccant material is selected, at least in part, on an amount of moisture contained in or absorbed by the one or more light directing or redirecting devices” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)..)

As to claim 7, Helwig discloses wherein the desiccant material (Choose silica gel; claim 4, [0006], [0042]) is selected, at least in part, on capacity to absorb an amount of moisture over an operating lifespan of the lighting fixture (same material silica gel as mentioned in applicant’s disclosure.).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig, Pajer and Monestier as applied to claim 1 above, and further in view of Suzuki (USPN 4,809,144).
Regarding claim 2, Helwig discloses further comprising one or more perforations (Fig. 6 and 7; perforations of 612 membrane layer or 606 membrane layer) in at least one of the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material (see fig. 6 and 7;) except for further comprising one or more perforations in at least one or the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material.
Suzuki teaches further comprising one (7 filter; col. 3 lines 51-63; col. 2 lines 29-53 inflow and outflow; Fig. 3) or more perforations (openings/pores in filter) in at least one of the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material (col. 3 lines 51-63; Fig. 3; col. 3 lines 10-14).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the perforations as taught by Suzuki for the perforations as disclosed by Helwig to utilize removing of moisture from the drying agent without removing the drying agent from the container (col. 3 lines 51-63).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig, Pajer and Monestier as applied to claim 1 above, and further in view of Dick et al. (US Pub. 2005/0098475).
Helwig discloses wherein the desiccant material comprises:

c.    a molecular sieve ([0042] molecular sieve);
e.    gel (silica gel);
g.    loose material (see fig. 5; one can see 502 particles are loose to move around.  Make this be calcium oxide or calcium sulfate);
except for wherein the desiccant material comprises:
a.    clay;
d.    sodium or calcium chloride;
f.    a moldable material;
h.    bagged material.
Dick teaches wherein the desiccant material comprises:
a.    clay ([0086]);
d.    sodium or calcium chloride ([0086]);
f.    a moldable material ([0086] plastic);
h.    bagged material ([0072] desiccant bags).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the desiccant materials as taught by Dick to be included with the desiccant material as disclosed by Helwig as modified by Suzuki and Monestier to utilize more desiccant materials that can be used in a desiccant ([0086] and [0072]) in combination and/or Helwig discloses that desiccant of Helwig can include any other hygroscopic substance or material ([0042]) so add the desiccants of Dick.


Allowable Subject Matter
Claims 10-13 are allowed.


Claim 10 is allowable because limitations b through d are not disclosed. The closest prior art are DeGuiseppi et al. (US Pub. 2006/0150817:hereinafter “DeGuiseppi1”) and DeGuiseppi et al. (US Pub 2002/0170437:hereinafter “DeGuiseppi2).  While DeGuiseppi1 discloses a Diffusion Tube Test and DeGuiseppi2 discloses a device for reducing undesirable moisture in enclosures containing a heat source, neither DeGuiseppi1 nor DeGuiseppi2 disclose determining an initial moisture content in on or more light directing or light redirecting devices in the internal space of the lighting fixture; determining a moisture content for one or more operating conditions of the lighting fixture; and calculating a needed amount of desiccant to reduce or prevent condensation in the lighting fixture;.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art fails to teach or suggest A method to reduce moisture in a lighting fixture having an internal space defined by one or more walls of a housing and an at least partially light transmissive cover over a light emitting face and one or more light directing or redirecting devices in the internal space comprising:
a.    determining an initial moisture content in the internal space of the lighting fixture;
b.    determining an initial moisture content in one or more light directing or light redirecting devices in the internal space of the lighting fixture;
c.    determining a moisture content for one or more operating conditions of the lighting fixture;
d.    calculating a needed amount of desiccant to reduce or prevent condensation in the lighting fixture; and
The remaining claims are allowable due to their dependency.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. The applicant asserts that one cannot have a zero curvature.  The Examiner notes that the examiner has found many patent related documents mentioning zero curvature.  The Examiner has changed the rejection to claim 1 and added a second rejection to claim 1.  The Applicant asserts that an opaque item would not reflect.  The Examiner notes that even opaque items reflect/redirect/direct light to some extent.  The Examiner notes that light directing and light redirecting are the same.  The Applicant asserts that Helwig does not disclose a light directing/redirecting for the LEDs 302/312.  There are a lot of light directing devices shown in Fig. 3 even if they functionally are described as having other functions.  One such is 308 heat sink.  The light does not exit the rear of the headlight so it is directed toward the front of 102 headlamps of Fig. 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875